SULLIVAN, Justice,
for the Court:
Isaac Melton was convicted in the Circuit Court of Clay County, Mississippi, for the crime of sale of cocaine and was sentenced to serve a term of twenty (20) years in the custody of the Mississippi Department of Corrections and to pay a fine of Ten Thousand Dollars ($10,000.00).' He assigns the following error:
I.
THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S OBJECTION AND SUBSEQUENT MOTION FOR MISTRIAL TO COMMENTS MADE BY THE STATE’S ATTORNEY DURING CLOSING ARGUMENT REGARDING APPELLANT’S FAILURE TO PRODUCE CERTAIN WITNESSES.
Melton relies upon Madlock v. State, 440 So.2d 315 (Miss.1983), and Clemons v. *373State, 320 So.2d 368 (Miss.1975). On their facts, both of the cases relied upon by Melton are readily distinguishable from the facts and circumstances of his own conviction and do not support his contention.
This case is on all fours with and is controlled by Johnson v. State, 477 So.2d 196 (Miss.1985). Based on the authority of that case the conviction and sentence are affirmed.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and DAN M. LEE, PRATHER, ROBERTSON, ANDERSON and GRIFFIN, JJ., concur.